DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment
1)	Acknowledgment is made of Applicant’s amendment and response filed 08/26/21 in response to the non-final Office Action mailed 05/27/21. Said reply is not fully responsive because of the lack of response to the rejection of claim 29 set forth at paragraph 21 of said Office Action mailed 05/27/21. In response to said rejection, Applicant states that “claims 29 is withdrawn herein”. However, while Applicant can cancel an elected and examined claim, Applicant cannot ‘withdraw’ such a claim. The status identifier indicated for the previously examined claim 29 is incorrect.
Status of Claims
2)	Claims 10, 16, 26, 28, 32 and 33 have been amended via the amendment filed 08/26/21.
	Claims 10 and 16-34 are pending. 
	Claims 10, 16, 23, 26-30, 32 and 33 are under examination.  
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  		
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Rejection(s) Withdrawn
5)	The rejection of claim 26 made in paragraph 11(c) of the Office Action mailed 12/17/20 and maintained at paragraph 14 of the Office Action mailed 05/27/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.
6)	The rejection of claim 28 made in paragraph 11(d) of the Office Action mailed 12/17/20 
and maintained at paragraph 15 of the Office Action mailed 05/27/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.
7)	The rejection of claim 33 made in paragraph 11(e) of the Office Action mailed 12/17/20 
and maintained at paragraph 16 of the Office Action mailed 05/27/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.
8)	The rejection of claim 28 made in paragraph 11(f) of the Office Action mailed 12/17/20 and maintained at paragraph 17 of the Office Action mailed 05/27/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.
9)	The rejection of claims 10, 16, 23, 26-28, 30, 32 and 33 made in paragraph 19 of the Office Action mailed 05/27/21 under 35 U.S.C § 102(a)(1) as being anticipated by Parma et al. (Toxicon 58: 380-388, 2011, of record) (Parma et al., 2011) as evidenced by Hogenboom M (The animal that does not get cancer. BBC Earth, pages 1-14, 15 October 2015, of record) and Ferens et al. (Foodborne Pathogens and Disease 8: 465-487, 2011, of record) is withdrawn in light of Applicant’s amendments to the claims and/or the base claim. Applicant’s arguments have been considered, but are moot in light of the withdrawal of the rejection.
10)	The rejection of claim 29 made in paragraph 21 of the Office Action mailed 05/27/21 under 35 U.S.C § 103 as being unpatentable over Parma et al. (Toxicon 58: 380-388, 2011, of record) (Parma et al., 2011) as evidenced by Hogenboom M (The animal that does not get cancer. BBC Earth, pages 1-14, 15 October 2015, of record) and Ferens et al. (Foodborne Pathogens And Disease 8: 465-487, 2011, of record) as applied to 10 above and further in view of Skriner K (SU 20150329624 A1, of record) is withdrawn in light of Applicant’s amendments to the base claim. 
Rejection(s) under 35 U.S.C § 102
11)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12)	Claims 10, 16, 23, 26-28, 30, 32 and 33 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Chow et al. (Cell Host & Microbe 7: 265–276, 2010) as evidenced by Bartonickova et al. (Cell. Microbiol. 15: 992-1011, 2013) and Simpson et al. (World Small Animal Veterinary World Congress Proceedings, WSAVA, pages 1/6 to 6/6, 2006). 
	Chow et al. taught a method of producing egg IgY antibodies (i.e., a mixture) specific to the T6SS Hcp and VgrG molecules of H. hepaticus after identifying and obtaining said Hcp and VgrG molecules and injecting (i.e., immunizing) chickens therewith. With the identification of H. hepaticus as intestinal pathobionts or as resident bacteria of the human intestinal dysbiotic microbiota (microbiome) having the potential to cause intestinal disease such as colon cancer, Chow et al. taught that therapeutics which selectively target pathobionts prove invaluable as a H. hepaticus Antibodies’ on page 9; and first full paragraph of page 6. The eggs of said immunized chickens are expected to contain a mixture of same IgYs formed in vivo.  That the T6SS VgrG of H. hepaticus serves as a microorganism-produced virulence factor molecule is inherent from the teachings of Chow et al. in light of what was known in the art. For example, Bartonickova et al. identified the VgrG T6SS component of H. hepaticus as a colitogenic component. See paragraph bridging the two columns of page 993; 4th sentence of the last full paragraph of page 996; first line of Figure 5 description; last sentence of the paragraph bridging the two columns of page 1001; last two sentences of Summary; and title of Bartonickova et al. Furthermore, given their immunospecificity to the at least one microorganism-produced virulence factor molecule of the intestinal pathobiont H. hepaticus, the IgY antibodies produced by the prior art method are expected to target and reduce the amount of said molecules or epitopes thereof and colitogenic and chronic infection-causing functions of H. hepaticus. That H. hepaticus pathobionts are also associated with hepatocellular carcinoma (cancer) in rodents such as mice is inherent from the teachings of Chow et al. in light of what was well known in the art at the time of the invention. For example, see 2nd sentence of third full paragraph of page 5/6 of Simpson et al.
Claims 10, 16, 23, 26-28, 32 and 33 are anticipated by Chow et al.  The reference of Bartonickova et al. or Simpson et al. providing the extrinsic evidence is not used as a secondary reference in combination with the reference of Chow et al., but rather is used to show that every element of the claimed subject matter is disclosed by Chow et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art. See In re Samour 197 USPQ 1 (CCPA 1978). 
Rejection(s) under 35 U.S.C § 103
13)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

14)	Claim 29 is rejected under 35 U.S.C § 103 as being unpatentable over Chow et al. (Cell Host & Microbe 7: 265–276, 2010) as evidenced by Bartonickova et al. (Cell. Microbiol. 15: 992-1011, 2013) and Simpson et al. (World Small Animal Veterinary World Congress Proceedings, WSAVA, pages 1/6 to 6/6, 2006) as applied to claim 10 above and further in view of Skriner K (US 20150329624 A1, of record). 
	The teachings of Chow et al. as evidenced by Bartonickova et al. and Simpson et al. are set forth supra, which are silent on the IgYs being packaged in a pharmaceutically acceptable protective agent.
	However, having IgYs enclosed (packaged) by a pharmaceutically acceptable protective agent or a pharmaceutically acceptable enteric coating such that the IgYs can resist premature digestion in the acidic environment of the stomach and pass into the affected regions in the bowels for improved absorption was routine and conventional in the art at the time of the invention. For example, see section [0049] of Skriner K.
	Given the teachings of Skrinen K., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide the IgYs in Chow’s method in a pharmaceutically acceptable enteric coating package for convenient oral use being protected from premature digestion in the acidic environment of the stomach to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of protecting the prior art IgYs from premature digestion in the acidic environment of the stomach and to allow its passage into the affected regions for improved absorption. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor).  The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007).
	Claim 29 is prima facie obvious over the prior art of record.
Relevant Art
15)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicant’s disclosure:
		Formulating a mixture of IgYs specific to bacteria produced-virulence molecules such as toxins was routine and conventional in the art at the time of the invention. For example, Parma et al. (Toxicon 58: 380-388, 2011, of record) (Parma et al., 2011) taught such a method. The obtaining of the mixture of IgYs by purifying IgYs from a pool (stock) of said IgY-containing egg yolks from the eggs of hens that were subjected to in vivo immunization against the toxin molecules is a necessary part of such a method of formulation. Customizing said mixture of IgYs to target and neutralize the disease-associated toxic function and lethal cytotoxic activity of the bacteria-produced native wild type toxin molecules in mice was routine and conventional in the art at the time of the invention. See abstract; 2nd full paragraph in right column of page 381; first full paragraph under section 2.2; sections 2.4, 2.7, 3.2, 3.3 and 3.4; the paragraph bridging pages 385 and 386; the first full paragraph under section 4 on page 386; first and third full sentences in the last full paragraph of page 386; and Figure 7B of Parma et al. (2011).
Conclusion
16)	No claims are allowed.
17)	Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
20)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


November, 2021